          Case 5:19-cv-00834-DAE Document 9 Filed 10/09/19 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

MALIBU MEDIA, LLC,
               Plaintiff,
                                                  Civil Action No. 5-19-CV-00834-DAE
vs.
JOHN DOE,
               Defendant.

                            STIPULATED PROTECTIVE ORDER

       Plaintiff, Malibu Media, LLC, and Defendant, JOHN DOE subscriber alleged to have

been assigned IP address 70.121.72.191, hereby:

               AGREE AND STIPULATE to the following protective order:

       1. The parties are prohibited from publicly disclosing any information relating to

Defendant’s identity that Malibu Media, LLC, receives in response to its Rule 45 subpoena issued

to defendant’s Internet Service Provider, or any other information related to Defendant’s name,

address, phone number, e-mail address, and any other identifying information. (“Personal

Identifying Information”), until the Court orders otherwise.

       2. The parties are prohibited from publicly disclosing Defendant’s Personal Identifying

Information in any court filing until the Court orders otherwise.

       3. At any time after the final day of the discovery period set forth in the Court’s scheduling

order, either party may move to dissolve or modify this protective order.

       3. Either party may move for enforcement of this Order, and the Court may enforce this

order through compelling a party to comply with its terms or to take remedial action to correct

any violations of this Order. The Court at its discretion may also impose sanctions for a violation

of this Order, including those set forth in Fed. R. Civ. P. 37.
         Case 5:19-cv-00834-DAE Document 9 Filed 10/09/19 Page 2 of 2




Dated: October 9, 2019


Respectfully Submitted,


 Beik Law Firm, PLLC                        JT Morris Law, PLLC

 By: /s/ Paul S. Beik                       By: /s/ JT Morris
 Paul S. Beik                               JT Morris
 Texas State Bar No. 24054444               Texas State Bar No. 24094444
 paul@beiklaw.com                           jt@jtmorrislaw.com
 Beik Law Firm, PLLC                        Ramzi Khazen
 8100 Washington Ave., Suite 1000           Texas State Bar No. 24040855
 Houston, TX 77007                          ramzi@jtmorrislaw.com
 Tel: 713-869-6975                          JT Morris Law, PLLC
 Fax: 713-868-2262                          1105 Nueces Street, Suite B
 Counsel for Plaintiff, Malibu Media, LLC   Austin, Texas 78701
                                            Tel: 512-717-5275
                                            Fax: 512-582-2948
                                            Counsel for Defendant, John Doe




IT IS SO ORDERED:


Signed this day of _____________________, 2019:




                                   _______________________________________
                                   HON. DAVID A. EZRA
                                   UNITED STATES DISTRICT JUDGE
